Exhibit 10.6

 

SPINCO ASSIGNMENT AND ASSUMPTION AGREEMENT (HSN)

 

AGREEMENT (this “Agreement”), dated as of August 20, 2008, among
InterActiveCorp, a Delaware corporation (“IAC”), HSN, Inc., a Delaware
corporation (the “Company”), Liberty Media Corporation, a Delaware corporation
(“Liberty”), and Liberty USA Holdings, LLC, a Delaware limited liability company
(“Liberty Sub” and, together with Liberty, the “Liberty Parties”).

 

RECITALS

 

WHEREAS, IAC, Barry Diller, Liberty and the other parties named therein entered
into that certain Spinco Agreement, dated as of May 13, 2008 (the “Spinco
Agreement”);

 

WHEREAS, IAC,  Liberty Sub and Liberty entered into that certain Affiliate and
Assignment Agreement, dated as of August 20, 2008, pursuant to which Liberty Sub
assumed all of the rights, benefits, liabilities and obligations of each Liberty
Party (as defined in the Spinco Agreement) signatory to the Spinco Agreement
under the Spinco Agreement other than Liberty;

 

WHEREAS, the Spinco Agreement provides that, in connection with each Single-Tier
Spinoff of a Spinco consummated prior to the End Date, IAC will cause such
Spinco to enter into this Agreement with the Liberty Parties;

 

WHEREAS, IAC has determined to proceed with the Single-Tier Spinoff of the
Company and, in accordance with the terms of the Spinco Agreement, the parties
are entering into this Agreement; and

 

WHEREAS, capitalized terms not otherwise defined herein will have the meanings
specified in the Spinco Agreement.

 

NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which is hereby acknowledged), the parties hereto agree as follows:

 


1.             ASSIGNMENT AND ASSUMPTION.  EFFECTIVE AS OF THE SPINOFF DATE WITH
RESPECT TO THE COMPANY, (I) IAC HEREBY TRANSFERS, ASSIGNS AND CONVEYS TO THE
COMPANY THOSE RIGHTS, BENEFITS, LIABILITIES AND OBLIGATIONS APPLICABLE TO THE
COMPANY IN ITS CAPACITY AS A SPINCO FOR PURPOSES OF THE SPINCO AGREEMENT (BUT,
FOR THE AVOIDANCE OF DOUBT, NOT WITH RESPECT TO ANY OTHER SPINCO) THAT ARE
SPECIFIED IN OR ARISE UNDER SECTIONS 3 (OTHER THAN SECTION 3(E)), 5 (OTHER THAN
IAC’S OBLIGATIONS TO MAKE THE DETERMINATIONS AND DELIVER THE CONSENTS PROVIDED
FOR IN SECTION 5(D) OF THE SPINCO AGREEMENT WITH RESPECT TO CERTAIN TRANSACTIONS
OCCURRING WITHIN TWO YEARS FOLLOWING A TAX-FREE SPINOFF, AND ITS OBLIGATION TO
PREPARE AND UPDATE THE INITIAL IAC LIST APPLICABLE TO THE COMPANY), 6, 7,
9(C) AND, TO THE EXTENT OF THE APPLICATION OF THE PROVISIONS OF SECTIONS 1 AND
10 TO THE AFOREMENTIONED SECTIONS, SECTIONS 1 AND 10 OF THE SPINCO AGREEMENT
(COLLECTIVELY, THE “APPLICABLE SPINCO PROVISIONS”, AND SUCH RIGHTS AND BENEFITS,
COLLECTIVELY, THE “ASSIGNED RIGHTS”, AND SUCH LIABILITIES AND OBLIGATIONS,
COLLECTIVELY, THE “ASSIGNED OBLIGATIONS”), (II) THE COMPANY ACCEPTS AND ASSUMES
THE ASSIGNED RIGHTS AND ASSIGNED OBLIGATIONS AND AGREES TO BE BOUND BY THE
ASSIGNED OBLIGATIONS AND TO PERFORM THE ASSIGNED OBLIGATIONS IN ACCORDANCE


 

--------------------------------------------------------------------------------



 


 


THEREWITH AS IF THE COMPANY HAD EXECUTED AND DELIVERED THE SPINCO AGREEMENT, AND
(III) EACH LIBERTY PARTY ACKNOWLEDGES THAT THE COMPANY IS A SPINCO FOR PURPOSES
OF THE SPINCO AGREEMENT AND, AS SUCH, UPON THE SINGLE-TIER SPINOFF OF THE
COMPANY IS ENTITLED TO ALL OF THE ASSIGNED RIGHTS AS IF IT HAD EXECUTED AND
DELIVERED THE SPINCO AGREEMENT, AND EACH LIBERTY PARTY AGREES TO PERFORM ITS
OBLIGATIONS WITH RESPECT TO THE COMPANY (IN ITS CAPACITY AS A SPINCO) UNDER THE
APPLICABLE SPINCO PROVISIONS IN ACCORDANCE THEREWITH.


 


2.                                       RELEASES.  EFFECTIVE AS OF THE SPINOFF
DATE WITH RESPECT TO THE COMPANY, (A) EACH LIBERTY PARTY HEREBY RELEASES IAC
FROM ANY OBLIGATIONS AND LIABILITIES ARISING AFTER SUCH SPINOFF DATE RELATING TO
(I) IAC’S OBLIGATIONS PURSUANT TO THE SPINCO AGREEMENT TO CAUSE THE COMPANY TO
ENTER INTO THIS AGREEMENT AND (II) THE COMPANY’S PERFORMANCE AFTER SUCH SPINOFF
DATE OF THE ASSIGNED RIGHTS AND ASSIGNED OBLIGATIONS, AND (B) IAC HEREBY
RELEASES EACH LIBERTY PARTY FROM ANY OBLIGATIONS AND LIABILITIES WITH RESPECT TO
THE PERFORMANCE AFTER THE SPINOFF DATE OF ITS OBLIGATIONS WITH RESPECT TO THE
COMPANY UNDER THE APPLICABLE SPINOFF PROVISIONS AS THEY RELATE TO THE COMPANY. 
THE FOREGOING RELEASES WILL NOT AFFECT IN ANY WAY ANY LIABILITY OR OBLIGATION OF
ANY PARTY TO THE SPINCO AGREEMENT FOR ANY BREACH OF THE SPINCO AGREEMENT
OCCURRING ON OR PRIOR TO THE SPINOFF  DATE WITH RESPECT TO THE COMPANY OR WITH
RESPECT TO ANY RIGHTS OR OBLIGATIONS OF, OR WITH RESPECT TO, ANY OTHER SPINCO.


 


3.                                       THIRD PARTY BENEFICIARIES; ASSIGNMENT


 


(A)                                  NOTHING IN THIS AGREEMENT, WHETHER EXPRESS
OR IMPLIED, SHALL BE CONSTRUED TO GIVE ANY PERSON, OTHER THAN THE PARTIES
HERETO, ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF
THIS AGREEMENT.


 


(B)                                 EXCEPT AS PROVIDED IN THIS SECTION 3, IN ANY
ASSIGNMENT AND ASSUMPTION AGREEMENT (OTHER THAN THIS AGREEMENT) OR IN SECTIONS
5(D)(I)(6), 5(D)(I)(7) OR 9(C) OF THE SPINCO AGREEMENT, NEITHER THIS AGREEMENT
NOR ANY RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT SHALL BE ASSIGNED, IN WHOLE
OR IN PART, BY THE COMPANY, IAC OR THE LIBERTY PARTIES WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER.  ANY SUCH CONSENT BY THE COMPANY SHALL BE AUTHORIZED BY A
MAJORITY OF THE QUALIFIED DIRECTORS OF THE COMPANY AND ANY SUCH CONSENT BY IAC
SHALL BE AUTHORIZED BY A MAJORITY OF THE BOARD OF DIRECTORS OF IAC (EXCLUDING
FOR THIS PURPOSE ANY LIBERTY DIRECTOR AS DEFINED IN THE GOVERNANCE AGREEMENT)
(THE EXECUTION AND DELIVERY OF ANY SUCH CONSENT BY THE COMPANY AND IAC SHALL
CONCLUSIVELY EVIDENCE THE AUTHORIZATION OF SUCH CONSENT REQUIRED PURSUANT TO
THIS SENTENCE).  SUBJECT TO THE FOREGOING, THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


 

--------------------------------------------------------------------------------



 


 


4.                                       GENERAL PROVISION


 


(A)           NOTICES.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS TO ANY
PARTY HEREUNDER SHALL BE IN WRITING (INCLUDING TELECOPY) AND SHALL BE GIVEN, IF
TO ANY LIBERTY PARTY, TO:


 

 

 

Liberty Media Corporation

 

 

12300 Liberty Boulevard

 

 

Englewood, Colorado 80112

 

 

Attention:

General Counsel

 

 

Facsimile:

(720) 875-5382

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

Baker Botts L.L.P.

 

 

30 Rockefeller Plaza

 

 

44th Floor

 

 

New York, New York 10112

 

 

Attention:

Frederick H. McGrath

 

 

Facsimile:

(212) 408-2501

 

 

 

 

 

if to the Company, to:

 

 

 

 

 

 

HSN, Inc.

 

 

1 HSN Drive

 

 

St. Petersburg, Florida 33729

 

 

Attention:

General Counsel

 

 

Fax:

(727) 872-6866

 

 

and if to IAC, as specified in the Spinco Agreement; or such address or
facsimile number as such party may hereafter specify for the purpose by notice
to the other parties hereto.  Each such notice, request or other communication
shall be effective when delivered personally, telegraphed, or telecopied, or, if
mailed, five business days after the date of the mailing.

 


(B)           AMENDMENTS; WAIVERS.  ANY PROVISION OF THIS AGREEMENT MAY BE
AMENDED OR WAIVED IF, AND ONLY IF, SUCH AMENDMENT OR WAIVER IS IN WRITING AND
SIGNED, IN THE CASE OF AN AMENDMENT, BY THE PARTY WHOSE RIGHTS OR OBLIGATIONS
HEREUNDER ARE AFFECTED BY SUCH AMENDMENT, OR IN THE CASE OF A WAIVER, BY THE
PARTY OR PARTIES AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE.  ANY AMENDMENT OR
WAIVER BY THE COMPANY SHALL BE AUTHORIZED BY A MAJORITY OF THE QUALIFIED
DIRECTORS OF THE COMPANY AND ANY AMENDMENT OR WAIVER BY IAC SHALL BE AUTHORIZED
BY A MAJORITY OF THE BOARD OF DIRECTORS OF IAC (EXCLUDING FOR THIS PURPOSE ANY
LIBERTY DIRECTOR AS DEFINED IN THE GOVERNANCE AGREEMENT) (THE EXECUTION AND
DELIVERY OF ANY SUCH AMENDMENT OR WAIVER BY THE COMPANY AND IAC SHALL
CONCLUSIVELY EVIDENCE THE AUTHORIZATION OF SUCH AMENDMENT OR WAIVER REQUIRED
PURSUANT TO THIS SENTENCE).


 

No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any

 

 

--------------------------------------------------------------------------------


 

 

other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 


(C)           GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SUBMIT TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE, FOR ANY
ACTION, PROCEEDING OR INVESTIGATION IN ANY COURT OR BEFORE ANY GOVERNMENTAL
AUTHORITY (“LITIGATION”) ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND FURTHER AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY U.S. MAIL TO ITS RESPECTIVE ADDRESS SET FORTH IN
THIS AGREEMENT SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY LITIGATION BROUGHT
AGAINST IT IN ANY SUCH COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY LITIGATION
ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN THE
COURTS OF THE STATE OF DELAWARE, AND HEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL
BY JURY IN CONNECTION WITH ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(D)           SPECIFIC PERFORMANCE; OTHER LIMITATIONS.  EACH OF THE PARTIES
HERETO ACKNOWLEDGES AND AGREES THAT THE PARTIES’ RESPECTIVE REMEDIES AT LAW FOR
A  BREACH OR THREATENED BREACH OF ANY OF THE PROVISIONS OF THIS AGREEMENT
(INCLUDING THE APPLICABLE SPINCO PROVISIONS) WOULD BE INADEQUATE AND, IN
RECOGNITION OF THAT FACT, AGREES THAT, IN THE EVENT OF A BREACH OR THREATENED
BREACH BY ANY PARTY OF THE PROVISIONS OF THIS AGREEMENT, IN ADDITION TO ANY
REMEDIES AT LAW, THE PARTIES HERETO WITHOUT POSTING ANY BOND, SHALL BE ENTITLED
TO OBTAIN EQUITABLE RELIEF IN THE FORM OF SPECIFIC PERFORMANCE, A TEMPORARY
RESTRAINING ORDER, A TEMPORARY OR PERMANENT INJUNCTION OR ANY OTHER EQUITABLE
REMEDY WHICH MAY THEN BE AVAILABLE.  NO BREACH OR THREATENED BREACH ON THE PART
OF ANY PARTY HERETO SHALL RELIEVE ANY OTHER PARTY OF ANY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT.


 


(E)           SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID
OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND
RESTRICTIONS OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL
IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, PROVIDED THAT THE PARTIES HERETO
SHALL NEGOTIATE IN GOOD FAITH TO ATTEMPT TO PLACE THE PARTIES IN THE SAME
POSITION AS THEY WOULD HAVE BEEN IN HAD SUCH PROVISION NOT BEEN HELD TO BE
INVALID, VOID OR UNENFORCEABLE.


 


(F)            ENTIRE AGREEMENT.  THIS AGREEMENT AND THE SPINCO AGREEMENT,
TOGETHER WITH THE AGREEMENTS AND INSTRUMENTS REFERENCED HEREIN AND THEREIN,
EMBODIES THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY PRIOR UNDERSTANDINGS OR
AGREEMENTS BY OR AMONG THE PARTIES, WRITTEN OR ORAL, WITH RESPECT TO THE SUBJECT
MATTER HEREOF.


 


 

--------------------------------------------------------------------------------



 


 


(G)           INTERPRETATION.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORDS
“HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS
AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION OF SUCH AGREEMENT OR INSTRUMENT.


 


(H)           HEADINGS.  THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND SHALL NOT BE INTERPRETED TO LIMIT OR OTHERWISE AFFECT THE
PROVISIONS OF THIS AGREEMENT.


 


5.             FURTHER ASSURANCES.  EACH PARTY HERETO AGREES TO TAKE SUCH
FURTHER ACTIONS AS MAY BE REASONABLY NECESSARY TO EFFECT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


6.             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS WITH THE SAME EFFECT AS IF ALL PARTIES HERETO HAD SIGNED THE SAME
DOCUMENT, AND ALL OF WHICH COUNTERPARTS TOGETHER SHALL CONSTITUTE ONE AND THE
SAME FULLY EXECUTED AGREEMENT.


 


 

--------------------------------------------------------------------------------



 


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT AS OF THE
DATE FIRST ABOVE WRITTEN.

 

Liberty Media Corporation,
a Delaware corporation

 

IAC/InterActiveCorp, a Delaware corporation

 

 

 

/s/ Craig Troyer

 

 /s/ Joanne Hawkins

Name:

Craig Troyer

 

Name:

Joanne Hawkins

Title:

Vice President

 

Title:

Senior Vice President

 

 

 

 

 

 

Liberty USA Holdings, LLC

 

HSN, Inc., a Delaware corporation

a Delaware limited liability company

 

 

 

 

 

By: Liberty Programming Company LLC, its

 

 /s/ Tanya Stanich

sole member and manager

 

Name:

Tanya Stanich

 

 

Title:

Vice President and Assistant Secretary

By: LMC Capital LLC, its sole member and
manager

 

 

 

 

 

 /s/ Craig Troyer

 

 

Name:

Craig Troyer

 

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------